DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkobin (US Patent Application Publication 2014/0343751).
	Regarding claim 1, Berkobin discloses a method of vehicle location tracking by a telematics device [0008], comprising: 
detecting an activation of a vehicle [0013] [0028-0029] [0076];
receiving vehicle data including a vehicle identification number (VIN) and sensor data associated with the vehicle in response to the detecting the activation of the vehicle [0023, 0052, 0054-0055];
correlating the VIN to the sensor data [0023] [0052];
determining whether a change of VIN condition occurred for the telematics device based on a comparison of the VIN with a previously recorded VIN [0057];
in response to the change of VIN condition not occurring, transmitting, to a management server, an indication of a correlation of the VIN with the sensor data [0056-0057], 
in response to the change of VIN condition occurring, 
transmitting, to the management server, an indication of the change of VIN condition with the VIN; and
receiving from the management server in response to the indication and the VIN being transmitted, configuration information to configure one more parameters of the telematics device for communicating with one or more components of the vehicle [0008-0009] [0034-0035] [0057].
Regarding claim 2, Berkobin further discloses transmitting, in response to the change of VIN condition occurring, a notification to a computing device indicating the change of VIN condition [0014] [0057]. 
Regarding claim 3, Berkobin further discloses wherein the sensor data includes data from one or more of an odometer, a location determining system, or an engine hours tracker [0012-0013]. 
Regarding claim 4, Berkobin further discloses receiving the vehicle data from an engine control module (ECM) of the vehicle [0008] [0076] [0081]. 
Regarding claim 6, Berkobin further discloses wherein receiving the vehicle data including the VIN and the sensor data associated with the vehicle includes receiving vehicle location information from a location determining system, and wherein correlating the VIN to the sensor data includes correlating the VIN to the vehicle location information [0055-0057]. 
Regarding claim 7, Berkobin further discloses configuring the one or more parameters of the telematics device for communicating with the one or more components of the vehicle, based on the configuration information [0008-0009] [0034-0035] [0057]. 
Regarding claim 8, Berkobin discloses a telematics device for a vehicle [0008], comprising: 
a memory storing instructions [0017] [0020]; and 
one or more processors coupled with the memory [0017] [0020] and configured to: 
detect an activation of a vehicle [0013] [0028-0029] [0076];
receive vehicle data including a vehicle identification number (VIN) and sensor data associated with the vehicle in response to the activation of the vehicle being detected [0023, 0052, 0054-0055];
correlate the VIN to the sensor data [0023] [0052];
determine whether a change of VIN condition occurred for the telematics device based on a comparison of the VIN with a previously recorded VIN [0057];
in response to the change of VIN condition not occurring, transmitting, to a management server, an indication of a correlation of the VIN with the sensor data [0056-0057], 
in response to the change of VIN condition occurring, 
transmit, to the management server, an indication of the change of VIN condition with the VIN; and
receive from the management server in response to the indication and the VIN being transmitted, configuration information to configure one more parameters of the telematics device for communicating with one or more components of the vehicle [0008-0009] [0034-0035] [0057].
Regarding claim 9, Berkobin further discloses wherein the one or more processors is further configured to: transmit, in response to the change of VIN condition occurring, a notification to a computing device indicating the change of VIN condition [0014] [0057]. 
Regarding claim 10, Berkobin further discloses wherein the sensor data includes data from one or more of an odometer, a location determining system, or an engine hours tracker [0012-0013]. 
Regarding claim 11, Berkobin further discloses wherein the one or more processors is further configured to: receive the vehicle data from an engine control module (ECM) of the vehicle [0008] [0076] [0081]. 
Regarding claim 13, Berkobin further discloses wherein the one or more processors is further configured to: receive the vehicle data including the VIN and the sensor data associated with the vehicle includes receiving vehicle location information from a location determining system, and correlate the VIN to the sensor data includes correlating the VIN to the vehicle location information [0055-0057]. 
Regarding claim 14, Berkobin further discloses wherein the one or more processors is further configured to: configure the one or more parameters of the telematics device for communicating with the one or more components of the vehicle, based on the configuration information [0008-0009] [0034-0035] [0057]. 
Regarding claim 15, Berkobin discloses a computer-readable medium for a telematics device [0008], comprising computer executable instructions to: 
detect an activation of a vehicle [0013] [0028-0029] [0076];
receive vehicle data including a vehicle identification number (VIN) and sensor data associated with the vehicle in response to the activation of the vehicle being detected [0023, 0052, 0054-0055];
correlate the VIN to the sensor data [0023] [0052];
determine whether a change of VIN condition occurred for the telematics device based on a comparison of the VIN with a previously recorded VIN [0057];
in response to the change of VIN condition not occurring, transmitting, to a management server, an indication of a correlation of the VIN with the sensor data [0056-0057], 
in response to the change of VIN condition occurring, 
transmit, to the management server, an indication of the change of VIN condition with the VIN; and
receive from the management server in response to the indication and the VIN being transmitted, configuration information to configure one more parameters of the telematics device for communicating with one or more components of the vehicle [0008-0009] [0034-0035] [0057].
Regarding claim 16, Berkobin further discloses computer executable instructions to: transmit, in response to the change of VIN condition occurring, a notification to a computing device indicating the change of VIN condition [0014] [0057]. 
Regarding claim 17, Berkobin further discloses wherein the sensor data includes data from one or more of an odometer, a location determining system, or an engine hours tracker [0012-0013]. 
Regarding claim 18, Berkobin further discloses wherein the one or more processors is further configured to: receive the vehicle data from an engine control module (ECM) of the vehicle [0008] [0076] [0081]. 
Regarding claim 20, Berkobin further discloses computer executable instructions to: configure the one or more parameters of the telematics device for communicating with the one or more components of the vehicle, based on the configuration information [0008-0009] [0034-0035] [0057]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkobin (US Patent Application Publication 2014/0343751) in view of Hassib (US Patent Application Publication 2013/0190967).
Regarding claim 5, Berkobin discloses the method of claim 1 as discussed above but does not disclose maintaining a database of vehicle information including previously stored vehicle data; and adding the vehicle data to the database. 
Hassib discloses systems and methods for telematics monitoring and communications (Title) including maintaining a database of vehicle information including previously stored vehicle data, and adding the vehicle data to the database [0050] [0056] [0118]. 
Hassib teaches that it may be desirable to store a database of vehicle information for actuarial purposes in determining insurance rates and for consumer protection applications related to a vehicle’s operational background [0008] [0041]. A database may provide desired information in an easy to understand format [0056]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step or function of maintaining the database disclosed by Hassib with the method disclosed by Berkobin to facilitate storage of insurance information and information for consumer protection applications. 
Regarding claim 12, Berkobin discloses the device of claim 8 as discussed above but does not disclose wherein the one or more processors is further configured to: maintain a database of vehicle information including previously stored vehicle data; and add the vehicle data to the database. 
Hassib discloses systems and methods for telematics monitoring and communications (Title) including maintaining a database of vehicle information including previously stored vehicle data, and adding the vehicle data to the database [0050] [0056] [0118]. 
Hassib teaches that it may be desirable to store a database of vehicle information for actuarial purposes in determining insurance rates and for consumer protection applications related to a vehicle’s operational background [0008] [0041]. A database may provide desired information in an easy to understand format [0056]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step or function of maintaining the database disclosed by Hassib with the device disclosed by Berkobin to facilitate storage of insurance information and information for consumer protection applications. 
Regarding claim 19, Berkobin discloses the medium of claim 15 as discussed above but does not disclose computer executable instructions to: maintain a database of vehicle information including previously stored vehicle data; and add the vehicle data to the database. 
Hassib discloses systems and methods for telematics monitoring and communications (Title) including maintaining a database of vehicle information including previously stored vehicle data, and adding the vehicle data to the database [0050] [0056] [0118]. 
Hassib teaches that it may be desirable to store a database of vehicle information for actuarial purposes in determining insurance rates and for consumer protection applications related to a vehicle’s operational background [0008] [0041]. A database may provide desired information in an easy to understand format [0056]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step or function of maintaining the database disclosed by Hassib with the device disclosed by Berkobin to facilitate storage of insurance information and information for consumer protection applications. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747